Citation Nr: 1222338	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO, inter alia, granted service connection for left ear hearing loss and assigned an initial noncompensable rating for left ear hearing loss, effective December 22, 2004.  In September 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for left ear hearing loss, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2008, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In October 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested development, the RO continued to deny the claim (as reflected in a December 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In February 2010, the Board denied entitlement to an initial, compensable rating for left ear hearing loss, on a schedular basis, and remanded the matter of entitlement to an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, for additional development.  After accomplishing some of the requested action, the RO/AMC denied the claim (as reflected in September 2011 and December 2011 SSOCs), and returned this matter to the Board.

In March 2012, the Board again remanded this matter to the RO, via the AMC, for further development and reconsideration of the matter of a higher rating on an extra-schedular basis.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a May 2012 SSOC and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As the basis for the Board's March 2012 remand, it was noted that a June 2010 medical opinion that had been obtained pursuant to the Board's prior February 2010 remand was inadequate.  In this regard, the Board first noted that the opinion was authored by a different VA audiologist than the examiner who performed the November 2009 VA examination, and no explanation was offered as to why a new examination of the Veteran by the new VA examiner was not necessary.  Further, the Board noted that the June 2010 opinion did not address factors that are germane to the consideration of an extra-schedular disability rating, such as the functional effects of the Veteran's left ear hearing loss on his specific work circumstances (i.e., working in an office environment as a state Medicaid reviewer) or the Veteran's assertions that hearing aids were ineffective in correcting his speech discrimination problems.  Also, the Board noted that the June 2010 opinion also did not discuss any of the lay or medical evidence that was pertinent to the Veteran's claim for an extra-schedular rating.  Accordingly, the Board found that further remand was necessary to provide the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'aries v. Peake, 22 Vet. App. 97 (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As guidance to the new VA examiner, the Board specifically requested that the new VA examiner consider and discuss the following issues:  the Veteran's assertions that he has had difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving; the Veteran's contention that his hearing loss is exclusively within the range for normal human speech, and hence, that traditional hearing aids are relatively ineffective; and a September 2005 private audiologist's opinion that "[t]he amount of difficulty experienced from [the Veteran's] type of hearing loss is underestimated by the hearing thresholds on the audiogram."  The new VA examiner was asked to provide a complete rationale for any conclusions reached.

Pursuant to the Board's March 2012 remand, the Veteran was afforded a new VA audiology examination that was performed in April 2012 by C.M.N.  It is unclear from the report as to whether C.M.N. is a physician or a licensed audiologist.  In the corresponding report, the VA examiner confirmed a left ear high frequency sensorineural hearing loss diagnosis.  In checklist fashion, the examiner marked "No" in response to the query of whether the Veteran's condition impacted his ability to work.  He did not, however, provide any rationale for this conclusion; much less address the specific questions that were posed in the Board's March 2012 remand.

As noted above, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.  Here, the April 2012 VA examination and report are inadequate in that they fail to address the specific questions posed by the Board in its most recent March 2012 remand, which are necessary considerations in weighing the possible application of extra-schedular considerations under 38 C.F.R. § 3.321.  In light of the above, the Board finds that there has not been substantial compliance with its March 2012 remand.  See Stegall, 11 Vet. App. at 271; see also D'aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.

Accordingly, on remand, the claims file should be returned to the same VA examiner who performed the April 2012 VA examination for an addendum opinion addressing the functional effects of the Veteran's left ear high frequency hearing loss, to include any impact on his employability.  Specifically, the VA examiner should note the functional effects of the Veteran's left ear hearing loss on his specific work circumstances (i.e., working in an office environment as a state Medicaid reviewer).  The VA examiner should provide not only an opinion as to whether the veteran's hearing loss interferes with his ability to work, but must also provide a full rationale as to why or why not the Veteran's hearing loss interferes with his ability to work.  Such rationale should include full consideration and discussion of  the following isssues:  the Veteran's assertions that he has had difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving; the Veteran's contention that his hearing loss is exclusively within the range for normal human speech, and hence, that traditional hearing aids are relatively ineffective; and a September 2005 private audiologist's opinion that "[t]he amount of difficulty experienced from [the Veteran's] type of hearing loss is underestimated by the hearing thresholds on the audiogram."

The RO should arrange for the Veteran to undergo further examination only if the April 2012 VA examiner is not available, or is unable to provide the requested opinion without first re-examining the Veteran.  

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the April 2012 VA examination for an addendum opinion addressing the functional effects caused by the Veteran's left ear hearing loss, to include the impact on his employment.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's assertions that he has difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving.  The examiner should also address the Veteran's contention that his hearing loss is exclusively within the range for normal human speech and that traditional hearing aids are therefore relatively ineffective, as well as the September 2005 private audiologist's opinion that "[the amount of difficulty experienced from [the Veteran's] type of hearing loss is underestimated by the hearing thresholds on the audiogram."

If the examiner who conducted the April 2012 VA examination is unavailable, or, is unable to provide the requested opinion without first examining the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate audiologist or physician, at a VA medical facility, to obtain a medical opinion in response to the questions posed above.   The entire claims file, to include a copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any) along with complete rationale for the conclusions reached in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, in light of all pertinent evidence and legal authority.  The Ro's adjudication of the claim should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


